Citation Nr: 1034818	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-21 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left retropatellar 
pain syndrome.

2.  Entitlement to an effective date prior to December 7, 2006, 
for the grant of the 30 percent rating for left retropatellar 
pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1990 to 
October 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona and Waco, Texas, respectively. 

In October 2008, the Veteran failed to appear at a hearing before 
the Board.  Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).  The Board observes that in a statement 
received in April 2009, the Veteran explained that she did not 
report for the hearing since she moved from Pennsylvania (where 
the hearing was scheduled) to Arizona.  She contends that she 
called the RO two weeks prior to the hearing to report her move.  
There is no indication in the claims file that a request for the 
hearing to be postponed was received and granted prior to the 
scheduled hearing.  Additionally, the Veteran did not file a 
motion for a new hearing in writing within 15 days of the 
originally scheduled hearing date.  Therefore, notwithstanding 
the Veteran's April 2009 statement, the request for the hearing 
is still considered withdrawn.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the case must be remanded yet again.  The case was 
previously remanded by the Board in February 2009 to obtain 
additional treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that although the 
Veteran was afforded a new VA examination in May 2009, not all of 
the Veteran's identified treatment records were obtained.  
Specifically, in a response to a VA duty-to-assist letter sent in 
March 2009, the Veteran submitted a statement, received in April 
2009.   In that statement, the Veteran stated that she had been 
treated for left knee symptoms at the Lebanon VA Medical Center 
(VAMC) Outpatient Clinic (OPC) in Reading, Pennsylvania, in June 
2008, and at the Phoenix, Arizona VA Health Care System (HCS) in 
November 2008 and February 2009.  To date, those records have not 
been obtained.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court also held that the Board 
errs in failing to ensure compliance with remand orders of the 
Board or the Court.  Id. Given those pronouncements, and the fact 
that significant development sought by the Board on the issue on 
appeal has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (2009).  

Moreover, since these records are potentially relevant to the 
appeal, they must be obtained.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding 
that when reference is made to pertinent medical records, VA is 
on notice of their existence and has a duty to assist the veteran 
to attempt to obtain them); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA adjudicators are deemed to have 
constructive notice of VA treatment records).

With regard to the issue of entitlement to an effective date 
prior to December 7, 2006, for the grant of 30 percent rating for 
left retropatellar pain syndrome, the effective date in issue, as 
well as the medical evidence pertaining to this issue, are within 
the scope appeal period for the increased rating issue.  Under 
the circumstances, the earlier effective date issue must 
therefore be considered to be "inextricably intertwined" with the 
issue of entitlement to an increased rating for left 
retropatellar pain syndrome.  See generally Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Therefore, adjudication of this claim must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's June 2008 treatment 
records from the Lebanon VAMC OPC in Reading, 
Pennsylvania, and the Veteran's November 2008 
and February 2009 treatment records from the 
Phoenix, Arizona VA HCS.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.  
Because these are Federal records, if any of 
the records cannot be located or no such 
records exist, a memorandum of unavailability 
must be associated with the claims file and 
the Veteran should be provided with a copy of 
this memorandum.

2.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, she and her representative should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



